Citation Nr: 0200146	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses for 
services provided at Cooley Dickinson Hospital in May 1999.



REPRESENTATION

Appellant represented by:	Michael J. Serduck, Attorney 
at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1935 to May 
1938 and from March 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1999 decision 
by the Leeds, Massachusetts VA Medical Center (VAMC), which 
denied the veteran's claim for payment of or reimbursement by 
VA of unauthorized medical expenses for services rendered at 
Cooley Dickinson Hospital in May 1999.  The notice of 
disagreement with that determination was received in November 
1999.  The statement of the case was issued in April 2000, 
and the veteran's substantive appeal (VA Form 9) was received 
in June 2000.  The appeal was received at the Board in 
November 2001.

The record discloses that the veteran indicated on his 
substantive appeal submitted in June 2000 that he wanted to 
testify at a hearing before a Member of the Board at the RO.  
Thereafter, in a statement dated in July 2000, the veteran 
requested a hearing before a hearing officer and one was 
scheduled for such a hearing in September 2000; however, that 
hearing was canceled based on the fact that the hearing 
officer did not have jurisdiction to render a decision in 
this case.  

Later in September 2000, the veteran requested that he be 
afforded a personal hearing before a Member of the Board at 
the RO; however, in a statement dated in October 2000, the 
veteran withdrew his request for a Travel Board hearing.  He 
subsequently requested a videoconference hearing and one was 
scheduled for December 2001.  However, in a statement dated 
December 1, 2001, the veteran's Attorney indicated that the 
veteran was unable to travel from Amherst to Hartford to 
attend the scheduled hearing due to health problems; 
therefore, he requested that the hearing be canceled.  


FINDINGS OF FACT

1.  The veteran is service connected only for residuals of a 
bullet wound of the right foot, evaluated as 10 percent 
disabling.

2.  The veteran's hospitalization at the Cooley Dickinson 
Hospital in May 1999 was not for treatment of an adjudicated 
service connected disability or for a non-service connected 
disability aggravating the adjudicated service-connected 
disability.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses for services provided at the Cooley Dickinson 
Hospital in May 1999, have not been met.  38 U.S.C.A. §  1728 
(West 1991); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES

The criteria for payment of unauthorized medical expenses are 
laid out at 38 U.S.C.A. § 1728, and are as follows:

(a) The Secretary may, under such 
regulations as the Secretary shall 
prescribe, reimburse veterans entitled to 
hospital care or medical services under 
this chapter [38 U.S.C.A. §§ 1701 et 
seq.] for the reasonable value of such 
care or services (including travel and 
incidental expenses under the terms and 
conditions set forth in section 111 of 
this title, for which such veterans have 
made payment, from sources other than the 
Department, where-- 

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment to make 
possible such veteran's entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, injury, or dental condition; and 

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise, or practical.  

Similar provisions are contained in regulations adopted by 
the Secretary at 38 C.F.R. § 1720:

To the extent allowable, payment or 
reimbursement of the expenses of care, 
not previously authorized, in a private 
or public (or Federal) hospital not 
operated by the Department of Veterans 
Affairs, or of any medical services not 
previously authorized including 
transportation (except prosthetic 
appliances, similar devices, and repairs) 
may be paid on the basis of a claim 
timely filed, under the following 
circumstances:
    
(a) For veterans with service connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:

(1) For an adjudicated service-connected 
disability;

(2) For nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability;

(3) For any disability of a veteran who 
has a total disability  permanent in 
nature resulting from a service-connected 
disability (does  not apply outside of 
the States, Territories, and possessions 
of the  United State, the District of 
Columbia, and the Commonwealth of Puerto  
Rico);
 
(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C.  ch. 31 and who is 
medically determined to be in need of 
hospital care or  medical services for 
any of the reasons enumerated in Sec. 
17.48(j); and 

(b) In a medical emergency.  Care and 
services not previously  authorized were 
rendered in a medical emergency of such 
nature that  delay would have been 
hazardous to life or health, and 

(c) When Federal facilities are 
unavailable.  VA or other Federal  
facilities were not feasibly available, 
and an attempt to use them  beforehand or 
obtain prior VA authorization for the 
services required  would not have been 
reasonable, sound, wise, or practicable, 
or  treatment had been or would have been 
refused. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has interpreted 38 U.S.C.A. 
§ 1728 as requiring that the criteria in sections (a), (b), 
and (c) must each be met before VA can reimburse unauthorized 
medical expenses.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).  First, the treatment must have been for a service 
connected condition or a condition aggravated by a service 
connected disability, or the veteran must have been rated 
totally and permanently disabled by virtue of a service 
connected disability, or the veteran must have been 
participating in a program of vocational rehabilitation.  In 
addition, the treatment must have been for a medical 
emergency, and VA or government facilities must not have been 
reasonably available.

In this case, the veteran and his representative have 
confined their argument to the second and third elements 
required for reimbursement of unauthorized medical expenses.  
That is, they have argued that the veteran faced a medical 
emergency requiring prompt surgery, and that because of the 
distance involved, a VA facility was not reasonably 
available.  

They concede that the emergency treatment was for non-
service-connected colon cancer.  There is nothing in the 
record to suggest that the colon cancer was aggravating the 
service connected right foot disability, or that the veteran 
was participating in a program of vocational rehabilitation.  
His service-connected disability was only rated as 10 percent 
disabling.  He thus did not have a permanent and total 
service-connected disability.  

The veteran has reported that he was transferred to the 
Cooley Dickinson Hospital via ambulance from a VA facility.  
However, he acknowledges that upon transfer he was offered 
the opportunity for VA treatment at another VA facility.  The 
veteran argues that this facility was not convenient and he 
points to statements from his physician that such a transfer 
would have been dangerous.  However, this history shows that 
the treatment at Cooley Dickinson Hospital was not 
authorized.  

Regardless of the medical emergency, or availability of VA 
facilities, reimbursement would only be available if the 
treatment were for a service connected disability, a non-
service connected disability aggravating a service-connected 
disability, the service connected disability was rated 
permanent and total, or the veteran was a participant in a 
program of vocational rehabilitation.  None of these 
circumstances apply in the veteran's case.  Thus 
reimbursement of the unauthorized medical expenses is 
prohibited.

The veteran has pointed to the provisions of 38 C.F.R. 
§ 17.53 (2001) as requiring that VA reimburse his medical 
expenses.  However, that provision pertains only to the 
circumstances for authorizing non-VA treatment, not to the 
circumstances under which VA will pay for unauthorized 
treatment.  See Zimick (holding that statutory provisions 
similar to those contained in 38 C.F.R. § 17.53 do not 
control the payment of unauthorized medical expenses); see 
also 38 C.F.R. § 17.54 (2001) (requiring that admission of a 
veteran to a non VA hospital at VA expense requires 
authorization in advance).

The undisputed evidence is that the veteran's hospitalization 
was not pre-authorized, and that he did not meet the 
requirements of 38 U.S.C.A. § 1728(a); and 38 C.F.R. 
§ 17.20(a) for reimbursement of unauthorized medical 
expenses.  Accordingly, his claim must be denied.

Veterans' Claims Assistance Act

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  In the case of information or 
evidence that the claimant is notified under subsection (a) 
is to be provided by the claimant, if such information or 
evidence is not received by the Secretary within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  38 
U.S.C.A. § 5103(b)(1) (West Supp. 2001); see 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A(a) (West Supp. 2001).  
The provisions of 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001) 
provide that the Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such are implemented at 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  The provisions 
of 39 C.F.R. § 3.159 are revised in their entirety and now 
include definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his/her claim(s) pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations to the 
veteran under the new law, to include as delineated under the 
newly promulgated implementing regulations.  It also does not 
appear that the agency of original jurisdiction provided the 
veteran with the provisions of the law referable to repayment 
of unauthorized medical expenses.  However, the veteran and 
his representative have demonstrated in their argument to the 
Board, knowledge of the laws and regulations governing 
reimbursement of unauthorized medical expenses.  

It also does not appear that the agency of original 
jurisdiction obtained all of the pertinent medical records, 
however, the contents of those records are not in dispute.  
They could not show that he met the requirements for 
reimbursement of unauthorized medical expenses, and there is 
no allegation that the treatment was authorized in advance.  
VA is not required to afford assistance where there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim(s) anew in light of the newly published regulations 
found at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326), or without first affording the veteran opportunity to 
respond specific to the new regulatory language.  A remand 
for adjudication by the RO would thus serve only to further 
delay resolution of the veteran's claim(s).  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In this case the Board is also aware that the veteran and his 
representative have pointed to the veteran's advanced age and 
poor health.  The Board is keen to avoid further unnecessary 
delays in providing an answer to the veteran under these 
circumstances.


ORDER

Entitlement to payment or reimbursement by VA for 
unauthorized medical expenses for services provided at Cooley 
Dickinson Hospital in May 1999 is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



